Citation Nr: 1146283	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Service connection was granted and an initial 30 percent evaluation was assigned for PTSD therein.

The Veteran initiated an appeal as to this initial PTSD disability evaluation.  In a January 2007 rating decision, the RO increased it to 50 percent.  

Following the Veteran's perfection of his appeal, the Board issued a remand for additional development in April 2010.

A decision increasing the initial disability evaluation for PTSD to 70 percent was issued by the Board upon completion of the additional development in January 2011.  This rating was implemented by the Appeals Management Center (AMC) in a March 2011 rating decision.

Subsequently, the Veteran appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (CAVC).  Counsel for him as well as for VA requested that the portion of the decision denying an initial disability evaluation in excess of 70 percent for PTSD be vacated and remanded in a July 2011 Joint Motion for Remand.  The CAVC issued an Order granting this motion later in July 2011.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, the issue of entitlement to an initial disability evaluation in excess of 70 percent for PTSD must be remanded.  Such remand is necessary because this issue is "inextricably intertwined" with a pending issue.

Issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy where there is an issue on appeal "inextricably intertwined" with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  

At question here is the severity of the Veteran's PTSD.  This disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  His currently assigned 70 percent initial evaluation signifies symptoms such as difficulty in adapting to stressful circumstances (including work or a work-like setting) causing occupational and social impairment with deficiencies in most areas including work, school, family relationships, judgment, thinking, or mood.  The highest evaluation of 100 percent is not warranted unless there are symptoms causing total occupational and social impairment.  

The Veteran's representative correctly noted in an October 2011 statement that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) currently is in remand status.  Entitlement to a TDIU due to service-connected PTSD indeed was remanded for additional development in the Board's January 2011 decision.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2011).  A Veteran is determined unable to engage in a substantially gainful occupation when jobs are not realistically within his physical and mental capabilities.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  If this is due to a service-connected disability or service-connected disabilities, in consideration with level of education, special training, and previous work experience but not age or impairment by nonservice-connected disabilities, a TDIU is warranted.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2) (2011).  Even if he is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a) (2011).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

From the above, it follows that the analysis concerning whether the Veteran is entitled to an initial disability evaluation in excess of 70 percent for PTSD, namely a 100 percent evaluation, and that concerning whether he is entitled to a TDIU overlaps significantly.  A determination regarding the initial PTSD disability evaluation indeed could greatly impact the outcome regarding a TDIU.  The issue of entitlement to a TDIU therefore is "inextricably intertwined" with the issue of entitlement to an initial disability evaluation in excess of 70 percent for PTSD.

This situation, a pending issue being "inextricably intertwined" with an issue on appeal, is the opposite of the usual situation of an issue on appeal being "inextricably intertwined" with a pending issue.  The appropriate remedy of deferring adjudication of the appellate issue via remand until the issue pending has been adjudicated therefore does not apply outright.  However, the claims file reflects that the RO/AMC has undertaken development regarding a TDIU as recently as August 2011.  No decision with respect to this issue has been issued.  The likelihood of continuing development thus stands.  As any such development likely affects the decision rendered with respect to entitlement to an initial disability evaluation in excess of 70 percent for PTSD as well as with respect to entitlement to a TDIU given the overlap of these issues, a remand is necessary to ensure that it receives due consideration for both.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  After completion of the above development and any outstanding development regarding the previously remanded issue of entitlement to a TDIU, readjudicate the issue of entitlement to an initial disability evaluation in excess of 70 percent for PTSD along with the issue of entitlement to a TDIU.  If the decision with respect to either issue is unfavorable to the Veteran, he and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


